Motion GRANTED and Order filed January 5, 2021.




                                       In The

                        Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00004-CV
                                    ____________

 IN RE NESTLE WATERS NORTH AMERICA, INC. AND ROBERT LEE
                      SEWELL, SR., Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               Probate Court No. 4
                               Harris County, Texas
                        Trial Court Cause No. 476,827-401


                                      ORDER

      On January 5, 2021, relators Nestle Waters North America, Inc. and Robert
Lee Sewell, Sr., filed a petition for writ of mandamus in this court. Relators ask this
court to order the Honorable James Horowitz, Judge of Probate Court No. 4, in
Harris County, Texas, to set aside his order dated December 28, 2020, entered in
trial court number 476,827-401, styled Kenneth Hurr, Individually and as
Independent Administrator of the Estate of Huh Tao Sung (Deceased), et al. v. Nestle
Waters North America, Inc., et al.

        Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On January 5, 2021, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

        It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

        We ORDER the December 28, 2020 order entered in trial court cause number
476,827-401, Kenneth Hurr, Individually and as Independent Administrator of the
Estate of Huh Tao Sung (Deceased), et al. v. Nestle Waters North America, Inc., et
al., STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

        In addition, the court requests real parties in interest, to file a response to the
petition for writ of mandamus on or before January 26, 2021. See Tex. R. App. P.
52.4.

                                     PER CURIAM


Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                             2